Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-18-00172-CR

                                      Christopher DIMAS,
                                            Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017CR0037B
                         Honorable Jefferson Moore, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. Appellant’s
motion to dismiss and issue the mandate is GRANTED. We direct the Clerk of this Court to issue
the mandate in this appeal as soon as possible.

       SIGNED October 3, 2018.


                                                 _________________________________
                                                 Karen Angelini, Justice